Title: To Benjamin Franklin from Hannah Walker, 15 January 1772
From: Walker, Hannah
To: Franklin, Benjamin


Most Honoured Sir
Westbury Jan 15. 1772
I Humbly beg Leave to Congratulate you on the Happy return of your Birth Day and wish you a great many returns in health and Happiness to the great Comfort of all your good Family and to all those as have felt the Effects of your Benevolent Hand as I my Self think I am bound in Duty to Congratulate So good a Friend on So happy occasion. My Family joyns me in begging the acceptance of all our Humble Duties and my Continual Prayers for your long Life and Happiness in as much Pleasure and Tranquility as you can wish from your most Humble and most obdient Servant
Hannah Walker
 
Addressed: To / Docter Franklin / att Mrs Stevensons / Craven Street Strand / London
